MEMORANDUM **
Oliver Maiben, Jr. appeals the district court’s judgment revoking his supervised release and imposing a 5-month prison term upon a finding that he had violated the conditions of his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Maiben contends that he didn’t receive written notice of the conditions of his supervised release and therefore, his 5-month sentence should be vacated. Because the district court gave Maiben actual notice of the conditions which he is alleged to have violated and Maiben admitted to having violated a condition, we affirm the district court. See United States v. Ortega-Brito, 311 F.3d 1136, 1138-39 (9th Cir.2002) (concluding written notice was not required where a defendant received actual notice of the conditions of his release).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.